Citation Nr: 1234127	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for non-proliferative diabetic retinopathy of the eyes, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, assigned a 10 percent rating for non-proliferative diabetic retinopathy (hereinafter "service-connected bilateral eye disability"), effective September 2005.  

This matter was remanded by the Board in February 2010 and October 2011 in order to afford the Veteran a VA examination in conjunction with the claim on appeal.  The RO attempted to conduct all requested development on remand and, thus, the claim has been returned to the Board for adjudication.  


FINDINGS OF FACT

The veteran failed to report for scheduled VA examinations in November 2011 and February 2012.   He offered no good cause for his failure to report.  


CONCLUSION OF LAW

The claim for an increased rating in excess of 10 percent for non-proliferative diabetic retinopathy affecting the eyes is denied as a matter of law.  38 C.F.R. § 3.655 (2011).


 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2011).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2011).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In February 2010, this matter was remanded to afford the Veteran a VA examination to assess the severity of his non-proliferative diabetic retinopathy of the eyes.  

On May 3, 2010, the Veteran underwent a VA examination pertaining to his diabetes mellitus and peripheral nerves; such examination report is of record.  The examiner referred the reader to the separately dictated eye exam; such examination report is not of record.  A notation from the Gainesville VA Medical Center (VAMC) reflects that the eye examination was cancelled as the Veteran failed to report.  A copy of the notice letter issued to the Veteran scheduling him for the VA eye examination is not of record; it is not clear the date the VA eye examination was scheduled; and, based on the May 2010 VA examiner's notation of a separately dictated eye exam it is not clear whether the examination was conducted.  

In October 2011, this matter was again remanded to afford the Veteran a VA examination to assess the severity of his non-proliferative diabetic retinopathy of the eyes.  Examinations were scheduled for November 2011 and February 2012.  Copies of the notice letters to the Veteran's last known address are of record.  While a January 2012 CAPRI record notes that the incorrect test was ordered, an official from the VAMC clarified that this language was used to "close out" the medical opinion request and that there was no examination report that had not been "released".  

The Veteran has failed to report for three consecutive VA examinations without good cause, despite being notified of at least two of the examinations at his last known address.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  

Given the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that his failure to report to the scheduled VA examinations was without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2011).  For the reasons set forth above, the Board finds that the Veteran's claim for an increased rating for non-proliferative diabetic retinopathy affecting the eyes lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the Veteran's failure to report for VA examinations without good cause, the Veteran's claim for an increased rating for non-proliferative diabetic retinopathy affecting the eyes must be denied.  38 C.F.R. § 3.655.


ORDER

An evaluation in excess of 10 percent for non-proliferative diabetic retinopathy affecting the eyes is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


